Citation Nr: 0629852	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for right knee disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee during the period prior to 
March 18, 2002.

3.  Entitlement to disability rating in excess of 20 percent 
for status post medical meniscectomy and hemiarthroplasty of 
the left knee during the period from May 1, 2002, through 
February 2, 2003, and a disability rating in excess of 30 
percent for the disability beginning April 1, 2004.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans' Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran testified at a videoconference hearing chaired by 
the undersigned Veterans Law Judge in July 2006, and accepted 
such hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e).  A transcript of the hearing is associated with 
the claims files.


REMAND

The veteran was afforded a VA joints examination in June 
2005.  At the July 2006 hearing he stated that his knee 
disorders have worsened significantly since the June 2005 
examination, and that he now has a lot more pain and weakness 
than he did at that time.  Although the veteran provided a 
June 2006 private examination report following the hearing, 
this report does not provide findings with respect to the 
point of onset of pain, weakness, fatigue, and incoordination 
associated with knee motion. 

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board also notes that a January 2004 decision of the 
Social Security Administration (SSA) awarding the veteran 
disability benefits shows that the award was based on 
bilateral knee disability.  Although the claims folder 
contains the report of an October 2003 examination that was 
apparently performed for SSA disability purposes, it appears 
to the Board that other potentially pertinent records are in 
the possession of the SSA.  Therefore, the Board believes 
that the records upon which the award of SSA disability 
benefits was based should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain a copy 
of the records upon which the veteran's 
award of SSA disability benefits in 
January 2004 was based.

2.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his bilateral knee disabilities during the 
period of these claims or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service-
connected knee disabilities.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if 
either knee locks and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


